Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application contains claims directed to the following patentably distinct species: 
1) the species of Figs. 1-7 [a device body 20; an upper pivotal arm or bar 54 (Fig. 1), a round upper pivotal arm 154 with biased spring of Fig. 3, 254 (Fig. 4); a lower stationary arm 52, 152, 252];
2) the species of Figs. 8 and 9 [a cylinder shape device body 420; an upper stationary planar arm 410 and a lower stationary arm 452 of Fig. 8; and an upper stationary C-shape grip 558 and a lower stationary straight arm 552 with a groove 554 of Fig. 9]; and 
3) the species of Fig. 10 [a device body 620; an upper stationary arm 654 (Fig. 1), and a lower pivotal arm 652 with a biased spring 653]; and 
4) the species of Figs. 11, 12, and 13 [a device body 720 of Figs. 11 and 12, 920 of Fig. 13; an upper linearly movable arm 751 (Fig. 11) or 954 (Fig. 13) downwardly biased by a spring 753 within the body (Fig. 11), or a lower linearly movable arm 854 upwardly biased by a spring 853 within the body (Fig. 12). 
The species are independent or distinct because each of the above provided species has a combination of patentably unique structural elements. Note that all the provided species differ on a device body, an upper stationary or pivotal or slidable arm, and a lower stationary or pivotal or slidable arm where each arm has a unique structure either an upper arm or a lower arm in combination with a device body. 
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: searching for all the provided species and examination of all the species would greatly burden the Examiner. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL T CHIN whose telephone number is (571)272-6922.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL T CHIN/Primary Examiner, Art Unit 3652